Exhibit 10.19

 

Pluristem Therapeutics Inc.

2019 Equity Compensation Plan

 

RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Agreement and the associated grant award information
provided in written form or available in electronic form from the recordkeeper
(in either case, “Exhibit A”) for the Pluristem Therapeutics Inc. 2019 Equity
Compensation Plan, as amended and in effect from time to time (the “Plan”), is
made as of the date shown as the “Date of Grant” in Exhibit A by and between
Pluristem Therapeutics Inc. (the “Company”), and the individual identified by
Name in Exhibit A (the “Participant”). This instrument and Exhibit A are
collectively referred to as the “Agreement.”

 

WITNESSETH THAT:

 

WHEREAS, on March 28, 2019 the Company duly adopted the Plan and on June 13,
2019 the Company’s stockholders approved the adoption of the Plan, a copy of
which is incorporated herein and is attached hereto as Exhibit B; and

 

WHEREAS, pursuant to the Plan, the Company has decided to grant Restricted Stock
to the Participant, and the Participant has agreed to accept such grant, subject
to all the terms and conditions as set forth in the Plan and as provided herein;

 

NOW, THEREFORE, it is agreed as follows.

 

1. Preamble and Definitions       1.1. The preamble to this Agreement
constitutes an integral part of this Agreement, as do the terms of the Plan.    
    1.2. Unless otherwise defined herein, capitalized terms used herein shall
have the meaning ascribed to them in the Plan.

 

2. Grant of Restricted Stock       2.1. The Company hereby grants to the
Participant the “Number of Shares of Restricted Stock Granted,” as set forth in
Exhibit A, subject to the terms and the conditions as set forth in the Plan and
as provided herein.         2.2. The Participant shall pay to the Company the
“Purchase Price,” as set forth in Exhibit A, if any.         2.3. The
Participant is aware that the Company intends in the future to issue additional
shares of Common Stock and to grant additional options to various entities and
individuals, as the Company in its sole discretion shall determine.       3.
Vesting Period       Subject to the provisions of the Plan, Restricted Stock
shall vest according to the “Vesting Dates,” as set forth in Exhibit A, provided
that the Participant is an Employee of or providing services to the Company
and/or its Affiliates on the applicable Vesting Date. Where there is a
discrepancy between the terms of Exhibit A and the terms of the Plan, Exhibit A
shall govern.

 



1

 



 

4. Adjustments      

Notwithstanding anything to the contrary in Section 8.1(o) of the Plan and in
addition thereto, if in any transaction described in Section 8.1(o)(ii) or (iii)
of the Plan (a “Transaction”) the successor company (or parent or subsidiary of
the successor company) does not agree to assume or substitute for the Restricted
Stock, the Vesting Dates, unless reasonably determined otherwise by the Board,
shall be accelerated so that any unvested Restricted Stock shall be immediately
vested in full as of the date that is ten (10) days prior to the effective date
of the Transaction, and the Committee shall notify the Participant of such
vesting.

 

If the successor company (or parent or subsidiary of the successor company)
agrees to assume or substitute for the Restricted Stock and Participant’s
employment or service relationship with the successor company is terminated by
the successor company without “Cause” within one (1) year of the closing of such
Transaction, the Vesting Dates shall be accelerated so that any unvested portion
of the substituted Restricted Stock shall be immediately vested in full as of
the date of such termination without Cause.

 

5. Restrictions on Transfer of Restricted Stock       5.1. The transfer of
Restricted Stock shall be subject to the limitations set forth in the Plan and
the Participant hereby agrees to sign any and all documents required by any
applicable law and/or by the Company’s Articles of Association or Bylaws and any
shareholders’ agreement to which the holders of Common Stock of the Company are
bound.         5.2. With respect to any Approved 102 Awards, subject to the
provisions of Section 102 of the Israeli Income Tax Ordinance 1961 (the
“Ordinance”) and any rules or regulation or orders or procedures promulgated
thereunder, a Participant shall not sell or release from trust any Restricted
Stock, until the lapse of the Holding Period required under Section 102 of the
Ordinance (“Section 102”). Notwithstanding the above, if any such sale or
release occurs during the Holding Period, the sanctions under Section 102 and
under any rules or regulation or orders or procedures promulgated thereunder
shall apply to and shall be borne by such Participant.         5.3. With respect
to Unapproved 102 Awards, if the Participant ceases to be employed by the
Company or any Affiliate, the Participant shall extend to the Company and/or its
Affiliate a security or guarantee for the payment of tax due at the time of sale
of Common Stock, all in accordance with the provisions of Section 102 and the
rules, regulation or orders promulgated thereunder.         5.4. The Participant
shall not dispose of any Common Stock in transactions that violate, in the
opinion of the Company, any applicable laws, rules and regulations.         
5.5. The Participant agrees that the Company shall have the authority to endorse
upon the certificate or certificates representing the Common Stock such legends
referring to the foregoing restrictions, and any other applicable restrictions
as it may deem appropriate (which do not violate the Participant’s rights
according to this Restricted Stock Agreement).

 

6. Taxes; Indemnification       6.1. Any tax consequences arising from this
grant, from the payment for Restricted Stock or from any other event or act (of
the Company and/or its Affiliates, the Trustee or the Participant), hereunder,
shall be borne solely by the Participant. The Company and/or its Affiliates
and/or the Trustee shall withhold taxes according to the requirements under the
applicable laws, rules and regulations, including withholding taxes at source.
Furthermore, the Participant hereby agrees to indemnify the Company and/or its
Affiliates and/or the Trustee and hold them harmless against and from any and
all liability for any such tax or interest or penalty thereon, including without
limitation, liabilities relating to the necessity to withhold, or to have
withheld, any such tax from any payment made to the Participant.         6.2.
The Participant will not be entitled to receive from the Company and/or the
Trustee any Restricted Stock prior to the full payments of the Participant’s tax
liabilities arising from Restricted Stock which were granted to him/her. For the
avoidance of doubt, neither the Company nor the Trustee shall be required to
release any share certificate to the Participant until all payments required to
be made by the Participant have been fully satisfied.

 



2

 



 

  6.3. The receipt of the Restricted Stock may result in tax consequences. THE
PARTICIPANT IS ADVISED TO CONSULT A TAX ADVISER WITH RESPECT TO THE TAX
CONSEQUENCES OF RECEIVING THIS AWARD OR DISPOSING OF THE COMMON STOCK.      
6.4. With respect to Approved 102 Restricted Stock, the Participant hereby
acknowledges that he/she is familiar with the provisions of Section 102 and the
regulations and rules promulgated thereunder, including without limitations the
type of the Award granted hereunder and the tax implications applicable to such
grant. The Participant accepts the provisions of the trust agreement signed
between the Company and the Trustee, attached as Exhibit C hereto, and agrees to
be bound by its terms.

 

7. Miscellaneous       7.1. Confidentiality. The Participant shall regard the
information in this Restricted Stock Agreement and its exhibits attached hereto
as confidential information and the Participant shall not reveal its contents to
anyone except when required by law or for the purpose of obtaining legal or tax
advice.         7.2. Continuation of Employment or Service. Neither the Plan nor
this Restricted Stock Agreement shall impose any obligation on the Company or an
Affiliate to continue the Participant’s employment or service and nothing in the
Plan or in this Restricted Stock Agreement shall confer upon the Participant any
right to continue in the employ or service of the Company and/or an Affiliate or
restrict the right of the Company or an Affiliate to terminate such employment
or service at any time.         7.3. Entire Agreement. Subject to the provisions
of the Plan, to which this Restricted Stock Agreement is subject, this
Restricted Stock Agreement, together with the exhibits hereto, constitute the
entire agreement between the Participant and the Company with respect to
Restricted Stock granted hereunder, and supersedes all prior agreements,
understandings and arrangements, oral or written, between the Participant and
the Company with respect to the subject matter hereof.          7.4. Failure to
Enforce – Not a Waiver. The failure of any party to enforce at any time any
provisions of this Restricted Stock Agreement or the Plan shall in no way be
construed to be a waiver of such provision or of any other provision hereof.    
    7.5. Provisions of the Plan. The Restricted Stock provided for herein are
granted pursuant to the Plan and said Restricted Stock and this Restricted Stock
Agreement are in all respects governed by the Plan and subject to all of the
terms and conditions of the Plan. Any interpretation of this Restricted Stock
Agreement will be made in accordance with the Plan but in the event there is any
contradiction between the provisions of this Restricted Stock Agreement and the
Plan, the provisions of the Restricted Stock Agreement will prevail.        
7.6. Binding Effect. The Plan and this Restricted Stock Agreement shall be
binding upon the heirs, executors, administrators and successors of the parties
hereof.         7.7. Notices. All notices or other communications given or made
hereunder shall be in writing and shall be delivered or mailed by registered
mail or delivered by email or facsimile with written confirmation of receipt to
the Participant and/or to the Company at the addresses shown on the letterhead
above, or at such other place as the Company may designate by written notice to
the Participant. The Participant is responsible for notifying the Company in
writing of any change in the Participant’s address, and the Company shall be
deemed to have complied with any obligation to provide the Participant with
notice by sending such notice to the address indicated herein.

 

Attachments –

 

Exhibit A: Terms of the Restricted Stock Award

 

Exhibit B: 2019 Equity Compensation Plan

 

Exhibit C: Trust Agreement between the Company and the Trustee

 

3

 

 

EXHIBIT A

 

TERMS OF THE RESTRICTED STOCK AWARD

 

Name:   Date of Grant:   Designation:   Number of Shares of Restricted Stock
Granted:   Purchase Price:   Vesting Dates:   Restriction Period: Unvested
Restricted Stock will not be eligible for dividends and will not have any voting
rights.

 

AWARD BY THE COMPANY

 

The Company hereby makes this Restricted Stock Award, subject to all of the
terms and conditions thereof.

 

PLURISTEM THERAPEUTICS INC.           By:     Its:    

 

ACCEPTANCE BY PARTICIPANT

 

I, the undersigned, hereby acknowledge receipt of a copy of the Plan and accept
this Restricted Stock Award subject to all of the terms and conditions thereof.
I have reviewed the Plan and this Agreement in its entirety, have had an
opportunity to obtain the advice of counsel prior to executing this Agreement,
and fully understand all provisions of this Agreement. I agree to notify the
Company upon any change in the residence address indicated above.

 

    Participant  

 

 

4

 



